Citation Nr: 1637209	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-39 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for a lumbar spine disability, degenerative joint disease.

2. Entitlement to service connection for a left knee disability, degenerative joint disease.

3. Entitlement to service connection for a right knee disability, degenerative joint disease.

4. Entitlement to service connection for a left ankle disability, degenerative arthritis.

5. Entitlement to service connection for a right ankle disability, degenerative arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by a Department of Veterans Affairs (VA) Regional Office (RO).  An August 2010 rating decision denied service connection for low back and bilateral knee disabilities, and a September rating decision denied service connection for bilateral ankle disabilities. 

In July 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board video-conference hearing.  A transcript of the hearing has been associated with the Veteran's claims folder.

Most recently, in August 2014, the Board remanded the Veteran's claims.  The file has now been returned to the Board for further consideration.


FINDINGS OF FACT

1. Resolving all doubt in favor of the Veteran, his lumbar spine disability, diagnosed to include arthritis, as degenerative joint disease, has existed continuously since separation from service.

2. Resolving all doubt in favor of the Veteran, his left knee disability, diagnosed to include arthritis, as degenerative joint disease, has existed continuously since separation from service.

3. Resolving all doubt in favor of the Veteran, his right knee disability, diagnosed to include arthritis, as degenerative joint disease, has existed continuously since separation from service.

4. Resolving all doubt in favor of the Veteran, his left ankle disability, diagnosed to include arthritis, as degenerative arthritis, has existed continuously since separation from service.

5. Resolving all doubt in favor of the Veteran, his right ankle disability, diagnosed to include arthritis, as degenerative arthritis, has existed continuously since separation from service.


CONCLUSIONS OF LAW

1. The requirements for service connection for a lumbar spine disability, degenerative joint disease, are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2. The requirements for service connection for a left knee disability, degenerative joint disease, are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

3. The requirements for service connection for a right knee disability, degenerative joint disease, are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

4. The requirements for service connection for a left ankle disability, degenerative arthritis, are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

5. The requirements for service connection for a right ankle disability, degenerative arthritis, are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  For purposes of 3.303(b), where the Veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  In addition, such chronic diseases may be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of compensable degree or more within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  In the present appeal, the Veteran's disabilities have been diagnosed to include arthritis, a chronic disease listed under 38 C.F.R. § 3.309(a). 

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service treatment records, including his Reports of Medical Examination and History dated in June 1968, conducted for the purpose of separation from service, are silent for any low back, knee, or ankle complaints or treatment, with the exception of  an April 1967 report of X-ray examination of the left ankle.  At that time, the Veteran presented with a left ankle injury and soft tissue swelling of the lateral malleolus and a very minute bony radiodensity at the tip of the lateral malleolus which may represent a small avulsion fracture were noted on X-ray examination.  The Veteran's service separation document, his DD-214, indicates that his military occupational specialty (MOS) was medical corpsman, he was awarded a parachutist badge, and he was assigned to an artillery airborne division. 

Private treatment records in December 1991 indicate that the Veteran sought treatment for low back pain and underwent physical therapy.  During VA psychiatric treatment in June 2009, the Veteran complained of chronic low back pain.  In a December 2009 letter, the Veteran's private chiropractor reported that he had seen the Veteran since 1998, and X-ray examinations revealed varying degrees of osteoarthritic changes, with moderate to severe degenerative disc disease and arthritic change in the back.  He reported that the Veteran had asserted that his low back, knee, and ankle pain started during service, and that he trained as a paratrooper and such required a lot of jumping and serious training.

In a December 2009 statement, the Veteran's spouse reported that she married the Veteran in November 1969, soon after his separation from service, and that during the first year of marriage, he had problems with his low back, ankle, and knees, which grew worse over the years.  She reported that the Veteran would constantly flex the foot that was injured in service to relieve symptoms, and that he eventually had to stop doing things that aggravated his knee pain.  

In a December 2009 statement, the Veteran asserted that he had experienced problems with his low back, knees, and ankles since service, and that he had to quit all sports in 1982 when his knees and ankles started to bother him and had to quit more activities in 1993 due to worsening pain.  He reported chiropractic care as of 1998, with current monthly treatment.  In a February 2010 statement, the Veteran reported that he self-treated his symptoms after service, and in April 2010, the Veteran asserted that as he was not the type of person to seek treatment for every ache and pain, his medical history was limited.  In his October 2010 Substantive Appeal, the Veteran asserted that while he did not incur a right ankle injury during service, both of his ankles underwent great strain.

During the Veteran's July 2012 hearing, he reported that he was often out in the field and stayed out for over a month, carrying heavy loads over rugged terrain.  He reported that his symptoms started right after separation from service, but that he considered such normal wear and tear.  He reported that he was a paratrooper and made jumps with the infantry and jumped from aircraft with a heavy pack and sometimes, the helicopter could not land and he had to jump to the ground.  
He reported that he injured his left ankle during service, and since that time, his left ankle was always weaker and required self-treatment with bandages and tape for support.  He explained that as he was not in excruciating pain, he did not seek medical treatment and his treatment records thus did not show consistent complaints of treatment.  

The Veteran is competent to report the circumstances of his service, including carrying heavy equipment and parachuting from aircraft, or jumping from helicopters hovering above the ground.  The Veteran is competent to report that he experienced low back, ankle, and knee pain since separation from service, and the Veteran's spouse is competent to report as to what she observed of the Veteran's symptoms; and the Board finds no basis upon which to consider that they are not credible in this regard.  Layno, 6 Vet. App. 465, 470; 38 C.F.R. § 3.159 (a)(2).  The Board thus finds the lay statements offered herein as probative evidence in the current appeal.

On VA examinations of the low back, knees, and ankles in June 2010, the Veteran reported back strain from in-service jumps as a parachutist.  He reported that his jumping put a lot of strain on his knees and ankles.  The examiner diagnosed the Veteran with arthritis and degenerative disc disease of the lumbar spine and opined that such was a naturally occurring phenomenon and not related to service.  The examiner diagnosed the Veteran with bilateral knee strain with arthritis in the right knee and bilateral ankle strain and opined that his knee disabilities were not related to service as there was no record of an in-service knee injury and such were naturally occurring phenomena.  In an August 2010 addendum, the examiner reported that to opine that the Veteran's bilateral ankle disability was related to service would require pure speculation.

On VA examinations of the low back, knees, and ankles in September 2013, the examiner diagnosed the Veteran with degenerative joint disease of the lumbar spine and bilateral knees, and bilateral ankle strain with degenerative arthritis, per the X-ray examination reports.  The Veteran reported episodic pain since service.  The examiner opined that the Veteran's lumbar spine, bilateral knee, and bilateral ankle disabilities were less likely than not related to service.  As to the Veteran's lumbar spine and bilateral knee disabilities, the examiner reported that such were a part of the normal aging process.  As to the Veteran's bilateral ankle disability, the examiner reported that his negative opinion was based upon consideration of the Veteran's 1968 Report of Medical History silent for complaints, a prior left foot crush injury in 1984 reported during VA treatment in June 2009, a 20-year history of playing league soccer, and his current exercise regimen.

In June 2015 addendum opinions, the VA examiner appears to have repeated his earlier etiological opinions, discussed above.

It appears that the VA examiner did not consider the Veteran's competent and credible, and thus probative account of low back, knee, and ankle symptoms since separation from service, as well as his explanation that his post-service treatment records were mostly silent for treatment because he self-treated and did not seek medical treatment often.  The examiner did not discuss why a post-service crush injury of the left foot, as opposed to repeated parachute jumping with an in-service left ankle injury, would cause degenerative arthritis and strain in the left ankle.  Without sufficient consideration of the Veteran's lay statements or comment upon the left ankle issue, the VA opinions are of little probative value. 

Based on the forgoing, and resolving all doubt in favor of the Veteran, there is probative evidence of current lumbar spine, bilateral knee, and bilateral ankle disabilities, each diagnosed to include arthritis by studies, and probative evidence of an in-service left ankle injury, as well as evidence that the Veteran earned a parachutist badge and incurred numerous jumps, laden with heavy equipment during service.  There is also evidence of continuous low back, knee, and ankle symptoms since service.  38 U.S.C.A. §§ 1101, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309; Walker, 708 F.3d 1331, at 1337-39.  The Board thus finds that service 

connection for lumbar spine, bilateral knee, and bilateral ankle disabilities, each diagnosed to include arthritis, is warranted.


ORDER

Service connection for a lumbar spine disability, degenerative joint disease, is granted.

Service connection for a left knee disability, degenerative joint disease, is granted.

Service connection for a right knee disability, degenerative joint disease, is granted.

Service connection for a left ankle disability, degenerative arthritis, is granted.

Service connection for a right ankle disability, degenerative arthritis, is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


